11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Jason Luther Townes
Appellant
Vs.                   No.
11-02-00033-CR B Appeal from Harris County
State of Texas
Appellee
 
This
is an appeal from a judgment adjudicating guilt.  Appellant originally entered a plea of guilty to the offense of
aggravated assault.  Pursuant to a plea
bargain agreement, the trial court deferred the adjudication of guilt, placed
appellant on community supervision for 5 years, and assessed a $500 fine.  After a hearing on the State=s motion to adjudicate, the trial court found the
allegations that appellant violated the terms and conditions of his community
supervision to be true, revoked his community supervision, adjudicated his
guilt, and imposed a sentence of confinement for 15 years and a $500 fine.  We modify and affirm.
Appellant=s court-appointed counsel has filed a brief in which he
conscientiously examines the proceedings in this case and the applicable law
and concludes that the appeal is without merit.  Counsel reviews in detail the procedural process in cases where
adjudication of guilt is deferred, the defendant is placed on community
supervision, and then guilt is later adjudicated and community supervision
revoked.  Counsel states that
procedurally appellant=s concerns cannot be raised on direct
appeal from the adjudication of his guilt. We agree.
Counsel
has furnished appellant with a copy of the brief and has advised appellant of
his right to review the record and file a pro se brief.  A pro se brief has not been filed.  Counsel has complied with the procedures
outlined in Anders v. California, 386 U.S. 738 (1967); Stafford v. State, 813
S.W.2d 503 (Tex.Cr.App.1991); High v. State, 573 S.W.2d 807 (Tex.Cr.App.1978);
Currie v. State, 516 S.W.2d 684 (Tex.Cr.App.1974); and Gainous v. State, 436
S.W.2d 137 (Tex.Cr.App.1969).




Following
the procedures outlined in Anders, we have independently reviewed the
record.  We agree that the appeal is
without merit.  We modify the judgment
to reflect that appellant entered pleas of not true to the State=s allegations in the motion to adjudicate.
As
modified, the judgment of the trial court is affirmed.
 
PER
CURIAM
 
July 18, 2002
Do not publish.  See TEX.R.APP.P. 47.3(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.